Citation Nr: 0826003	
Decision Date: 08/04/08    Archive Date: 08/13/08

DOCKET NO.  01-06 847	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in 
Indianapolis, Indiana


THE ISSUES

1.  Entitlement to service connection for a right knee 
condition.

2.  Entitlement to service connection for a left knee 
condition.

3.  Entitlement to service connection for a right hip 
condition.

4.  Entitlement to service connection for a low back 
condition.


WITNESS AT HEARING ON APPEAL

Veteran and Brother


ATTORNEY FOR THE BOARD

J. Alsup, Associate Counsel


INTRODUCTION

The veteran served on active duty from July 1968 to November 
1971.  

This matter comes before the Board of Veterans' Appeals (the 
Board) on appeal from rating decisions of the Department of 
Veterans Affairs (VA) Regional Office (RO) in Indianapolis, 
Indiana.

The veteran's January 2000 claim was initially denied in an 
April 2000 rating decision.  In a January 2001 rating 
decision, the RO reaffirmed denial of the claims for service 
connection for right hip and right knee conditions, and 
denied service connection for left knee and lumbosacral 
arthritis conditions.  The veteran disagreed and timely 
appealed.

In May 2002, the veteran and his service representative 
presented evidence and testimony at a hearing at the RO 
before a Veterans Law Judge (VLJ) who is no longer in service 
with the Board.  A transcript of that hearing has been 
associated with the veteran's VA claims folder.

In a September 2002 decision, the Board denied the veteran's 
claims for entitlement to service connection.  The veteran 
and his attorney appealed the Board's decision to the Court 
of Appeals for Veterans Claims (CAVC).  The CAVC rendered a 
March 2004 Order remanding the case to the Board for 
compliance with the notice provisions of the Veterans Claims 
Assistance Act of 2000 (VCAA).  The Secretary for Veterans 
Affairs obtained a stay of the CAVC Order pending the 
resolution of cases before the Court of Appeals for the 
Federal Circuit (Federal Circuit).  The Federal Circuit 
lifted the stay of this case in a March 2008 Order.

In a June 2004 written statement, the veteran elected to 
proceed without a representative in the pending claim.  In a 
June 2008 written statement, the veteran elected to proceed 
without a new hearing before a current VLJ.

The case is presently before the Board on the March 2004 CAVC 
remand.


The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify the 
appellant if further action is required.


REMAND

Reasons for remand

As noted, the CAVC remanded the claim to the Board for 
failure to provide an adequate statement of reasons and bases 
why the RO's VCAA notice was timely, and reasons and bases 
explaining how the VCAA notice in this case complied with the 
requirements of Pelegrini v. Principi, 17 Vet. App. 412 
(2004), which, in essence, required notice to the veteran to 
"give us everything you've got", in compliance with 38 C.F.R. 
§ 3.159(b)(1).  The Board notes that effective May 30, 2008, 
§ 3.159(b)(1) was modified in that the requirement of notice 
to the veteran to provide all evidence in support of his 
claim was deleted.  Thus, that basis of the CAVC's remand is 
rendered moot.

However, during the pendency of this claim, other notice 
requirements have appeared.  In Dingess v. Nicholson, 19 Vet. 
App. 473 (2006), the CAVC observed that a claim of 
entitlement to service connection consists of five elements: 
(1) veteran status; (2) existence of a disability; (3) a 
connection between the veteran's service and the disability; 
(4) degree of disability; and (5) effective date. Because a 
service connection claim is comprised of five elements, the 
Court further held that the notice requirements of section 
5103(a) apply generally to all five elements of that claim. 
This includes notice that a disability rating and an 
effective date for the award of benefits will be assigned if 
service connection is awarded.

The veteran has not received appropriate notice under Dingess 
which must be provided.  In addition, the veteran has 
submitted new evidence in July 2008 with a request that the 
Board remand the case to the RO for consideration of that 
evidence. 

Finally, the Board has reviewed the evidence and observes 
that an August 2007 VA medical examiner noted that the 
veteran's sleep disorder is caused by medications used to 
treat a service-connected condition.  A February 2008 VA 
examiner also determined that the veteran has an anxiety 
disorder that may be related to a service-connected 
condition.  These matters are referred to VBA for appropriate 
action.

Accordingly, the case is REMANDED for the following action:

1.  VBA should provide the veteran with 
all appropriate notice in accordance with 
the provisions of the VCAA and its 
implementing regulations, as amended, and 
Dingess v. Nicholson.

2.  VBA should review all newly submitted 
evidence and provide the veteran with all 
due assistance in the development of any 
new claims deemed to be raised by that 
evidence.

3.  After completion of the foregoing, and 
undertaking any other development deemed 
necessary, VBA should readjudicate the 
veteran's claims for entitlement to service 
connection for right knee, left knee, right 
hip and low back conditions.  If the 
benefits sought on appeal remain denied, 
VBA should provide the veteran with a 
supplemental statement of the case and 
allow an appropriate period of time for 
response.  Thereafter, the claims folder 
should be returned to the Board for further 
appellate review if otherwise in order.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).



This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2008).



_________________________________________________
FRANK J. FLOWERS
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2007).




